TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00618-CV



               Appellant, New Braunfels Aero Service, Inc.// Cross-Appellant,
                               City of New Braunfels, Texas

                                                v.

             Appellee, City of New Braunfels, Texas, Appellee// Cross-Appellee,
                              New Braunfels Aero Service, Inc.



    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2003-0468C, HONORABLE RONALD G. CARR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant/cross-appellee New Braunfels Aero Service, Inc., and appellee/cross-

appellant City of New Braunfels, Texas, no longer wish to pursue this appeal and have filed a joint

motion to dismiss pursuant to their settlement agreement. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             W. Kenneth Law, Chief Justice


Before Chief Justice Law, Justices Puryear and Waldrop


Dismissed on Joint Motion


Filed: February 28, 2008